Title: To George Washington from Abraham Skinner, 24 December 1781
From: Skinner, Abraham
To: Washington, George


                        
                            Sir,
                            Philada Decr 24th 1781
                        
                        In my Letter to your Excellency yesterday, I mentioned the situation that the naval prisoners were in at New
                            York and also my inability to afford them that relief they Stood in need of; In addition to that Letter, I beg leave to
                            inform your Excellency, That those Prisoners are chiefly the Sailors Captured on Board of Vessels belonging to the
                            different Ports of the United States, employed by the individuals of those States, and not in Continental Service.
                        That the many partial Exchanges made by the Several States individually, have frequently deranged my Accounts
                            with the Enemy and prevented my Releasing those Men whom a Seniority of Capture entitled to a preference of Exchange, and
                            consequently has obliged many of them to quit the Prison Ship and enter into the British Navy & Army.
                        That from the 17th Sept. 1780 I have endeavoured to have the whole of the naval prisoners thrown into one
                            Common Stock, and from that I have Released (as far as was in my power) the eldest prisoners in the hands of the Enemy.
                        That from the neglect of the Officers and others who have frequently Captured Prisoners at sea, landed them at
                            insecure places, and permitted their Escapes, I am indebted to the Enemy 698 Men which I am unable to pay and which will
                            always be the case unless some general and extensive plan is Ordered to be pursued, the whole
                            of the naval Exchanges regulated thro one Office, and Individuals effectually prevented from interfering in the Release of a
                            prisoner belonging to any particular State.
                        permit me therefore Sir,to suggest to you the aforegoing facts and to beg I may receive such Instructions
                            relative to the receiving Exchange and supporting the naval Prisoners as your Excellency should think
                            sufficient; I am Sir Your Mo. Obt Hble Servt
                        
                            Abm Skinner
                            Com. Genl Prisr

                        
                    